DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on March 7, 2022 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 7, 2022.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
In this case, neither of the prior-filed applications (i.e., Application No. 15/810,383 or PCT/CN2015/078872), provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
First, as to claims 1-3, the prior-filed applications do not provide support for use of SEQ ID NO: 2 as a reverse primer as recited in claim 1, from which claims 2 and 3 depend. The prior-filed applications only provide support for the use of SEQ ID NO: 2 as a forward primer (see, e.g., page 12 of the specification of the ‘383 application). Second, the prior-filed applications do not provide support for the use of fragments of SEQ ID NO: 2 or SEQ ID NO: 3 or primers comprising either of these sequences. As discussed in, for example, the Final Rejection mailed on October 24, 2019 in the ‘383 application, support only exists for a primer consisting of SEQ ID NO: 2 or a primer consisting of SEQ ID NO: 3. Third, the prior-filed applications do not provide support for FAM-labeled oligonucleotides. Fourth, the prior-filed applications do not provide clear support for the use of SEQ ID NOs: 2 or 3 to amplify a GAS8-AS1 gene or mRNA from a peripheral blood sample. Such amplification is only described with respect to thyroid carcinoma tissues and para-carcinoma normal tissues of patients with papillary thyroid carcinoma (see, e.g., pages 11-12 of the specification of the ‘383 application). Accordingly, when the amplification uses a reverse primer consisting of SEQ ID NO: 3 and a thyroid carcinoma tissue sample or a para-carcinoma normal tissue sample obtained from a patient with papillary thyroid carcinoma, claims 1 and 2 have an effective filing date of May 13, 2015. Otherwise, claims 1 and 2 have an effective filing date of September 25, 2020. Claim 3 also has an effective filing date of September 25, 2020.
As to claims 4-6, the prior-filed applications fail to provide support for the correlation recited in claim 4 concerning the expression level of the GAS8-AS1 gene and the presence of or risk of papillary thyroid carcinoma (PTC). The ‘383 application only demonstrates a correlation between a decreased expression level of this gene and PTC (see, e.g., Fig. 3). As well, the prior-filed applications do not provide support for the use of fragments of SEQ ID NO: 2 or SEQ ID NO: 3 or probes/primers comprising either of these sequences. These embodiments are also encompassed by independent claim 4. As discussed in, for example, the Final Rejection mailed on October 24, 2019 in the ‘383 application, support only exists for a primer or probe consisting of SEQ ID NO: 2 or a primer or probe consisting of SEQ ID NO: 3. Further, as noted above, support for FAM-labeled oligonucleotide as recited in claim 4 does not exist in the prior-filed applications. Finally, the prior-filed applications do not provide clear support for measuring the expression level of a GAS8-AS1 gene or mRNA from a peripheral blood sample as recited in claim 6. Expression level measurement is only described with respect to thyroid carcinoma tissues and para-carcinoma normal tissues of patients with papillary thyroid carcinoma (see, e.g., pages 11-12 of the specification of the ‘383 application). Thus, the effective filing date of claims 4-6 is September 25, 2020.
	
Information Disclosure Statement
4.	The Information Disclosure Statement filed on September 25, 2020 has been considered.

Specification
5.	The specification is objected to because the continuity information in the first paragraph should be updated to state that prior-filed Application Serial No. 15/810,383 has been abandoned.
	The specification is also objected to because the format of the sequence identifiers does not comply with 37 CFR 1.821. In particular, “SEQ ID NO:1,” “SEQ ID NO:2,” and “SEQ ID NO:3” must be replaced with “SEQ ID NO: 1,” “SEQ ID NO: 2,” and “SEQ ID NO: 3,” respectively. Sequence identifiers that require correction appear on pages 3, 7, 9, 14. As well, “SEQ ID No. 1” on pages 8 and 14 must be replaced with “SEQ ID NO: 1”. Further, “SEQ ID No. 2” and “SEQ ID No. 3” on page 15 must be replaced with “SEQ ID NO: 2” and “SEQ ID NO: 3”, respectively. 
	The specification is also objected to because it fails to provide support for the subject matter of original claims 1-3. Claim 1, from which claims 2 and 3 depend, requires using a reverse primer of SEQ ID NO: 2 or SEQ ID NO: 3 to amplify a long non-coding GAS8-AS1 gene or mRNA at positions 240-427, but the specification only describes the use of SEQ ID NO: 3 as a reverse primer useful for this purpose (see, e.g., page 15). SEQ ID NO: 2 is described as a forward primer rather than a reverse primer (page 15). As discussed in MPEP 2163.06 III, when the specification does not support the subject matter of an original claim, the specification may be amended to provide such support without introducing new matter.
	The specification is also objected to because it fails to provide support for the subject matter of original claims 4-6. First, the specification does not provide support for the correlation between the expression level of SEQ ID NO: 1 and the presence of or risk of papillary thyroid carcinoma recited in claim 4, from which claims 5 and 6 depend. Second, claim 4 encompasses a variety of hybridization assays using FAM-labeled SEQ ID NO: 2, but the specification only provides support for the use of FAM-labeled SEQ ID NO: 2 in a PCR assay that also uses SEQ ID NO: 3 as a reverse primer (see page 15). As noted above, the specification can be amended to provide support for this subject matter of the original claims without introducing new matter. See MPEP 2163.06 III.

Drawings
6.	The drawings filed on September 25, 2020 are acceptable. 

Nucleotide and/or Amino Acid Sequence Disclosures
7.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
Required response - Applicant must provide such statement.

Claim Interpretation 
8.	Applicant has defined the term “having,” which is used in claim 4 as open-ended (i.e., equivalent to “comprising”) (Specification at page 5, last paragraph).

Claim Objections
9.	Claims 1 and 4 are objected to because the format of the sequence identifiers in the claims does not comply with 37 CFR 1.821. In particular, a space needs to be inserted after the colon in each sequence identifier.
	Claim 1 is also objected to because the word “wherein” should be inserted before “the” in line 6.
	Claim 4 is objected to because “diagnosing a patient” in the first line of the last step should be replaced with “diagnosing the patient” to make clear that the patient diagnosed is the patient from whom the sample of papillary thyroid cells was obtained. As well, since the diagnosis step is not limited to diagnosing papillary thyroid carcinoma and also includes determining that a patient has an increased risk of developing papillary thyroid carcinoma, the preamble should be amended to either delete “diagnosing papillary thyroid carcinoma” or to further include the increased risk diagnosed in the last step.

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 4
This claim is drawn to a method for diagnosing a patient as having papillary thyroid carcinoma or an increased risk of developing papillary thyroid carcinoma. The method includes the following steps: (i) obtaining a sample of papillary thyroid cells from a patient; (ii) hybridizing a nucleic acid molecule having a sequence of SEQ ID NO: 2 and a 5’-terminal FAM label or SEQ ID NO: 3 with a long GAS8-AS1 gene represented by SEQ ID NO: 1 in the sample under stringent conditions, and (iii) diagnosing the patient as having papillary thyroid carcinoma or an increased risk of developing papillary thyroid carcinoma when expression levels of the gene represented by SEQ ID NO: 1 in the sample are at least 40% lower than in a healthy person. 
Claim 4 recites two judicial exceptions. First, the relationship between the expression level of the gene represented by SEQ ID NO: 1 and the presence or risk of papillary thyroid carcinoma is a natural law. See also MPEP 2106.04(b) I for additional discussion of laws of nature. Claim 4 also contains an abstract idea because comparing expression levels obtained from a healthy individual and an individual undergoing diagnosis and/or risk assessment testing is necessarily either a mathematical calculation or a mental step.
Thus, the answer to Step 2A, Prong One in the current eligibility guidelines set forth in MPEP 2106.04 is “YES, the claims recite a judicial exception – specifically, a law of nature and an abstract idea.” 
Since the answer to Step 2A, Prong One is “YES,” the next question, which is asked in Step 2A, Prong Two, is whether the judicial exception is integrated into a practical application.
In this case, claim 4 recites elements in addition to the judicial exception. These additional elements are (1) obtaining a particular biological sample from an individual, (2) performing a hybridization step, and (3) obtaining an expression level measurement. 
The additional elements, considered alone or together, do not integrate the judicial exception into a practical application because they merely limit the claims to a particular technological environment or field of use. They also constitute insignificant extra-solution activity. As discussed in MPEP 2106.04(d) I, such limitations do not integrate a judicial exception into a practical application. MPEP 2106.05(g) and 2106.05(h) discuss insignificant extra-solution activity and limitations that merely limit a judicial exception to a particular field or technological environment, respectively, and each section lists several examples of activities that have been found by the courts to constitute insignificant extra-solution activity or merely indicate a particular field of use or technological environment. Examples of insignificant extra-solution activity in MPEP 2106.05(g) include (1) performing clinical tests on individuals to obtain input for an equation, and (2) determining the level of a biomarker in blood. As well, MPEP 2106.05(h) notes that the question of whether a limitation merely limits a claim to a particular field of use or technological environment “overlaps significantly” with the question of whether a limitation is merely insignificant extra-solution activity. In this case, the additional elements in the instant claims correspond to activities (1) and (2) above. As such, they fail to integrate the judicial exception into a practical application.
Thus, the answer to Step 2A, Prong Two is “NO, the judicial exception is not integrated into a practical application,” and one must consider whether the claims contain elements that amount to significantly more than the judicial exception. In other words, Eligibility Step 2B must be addressed.
In this case, the additional elements are not sufficient to amount to significantly more than the judicial exception because the elements, considered alone or in combination, amount to no more than routine or conventional activity. More specifically, the teachings throughout the specification indicate that obtaining a biological sample and measuring expression levels by a process comprising hybridization was routine and conventional as of the effective filing date of the claimed invention (see, e.g., pages 7-9 and 15-16). See also Goossens et al. (Translational Cancer Research 2015; 4: 256-269) at, for example, page 259 and Table 1. As well, evidenced by each of Pan et al. (Human Molecular Genetics 2016; 25: 1875-1884 + Supplementary Table S6) at Supplementary Table S6 and Qin et al. (Endocrine 2018; 59: 555-564) at page 556, oligonucleotides of SEQ ID NOs: 2 and 3 were known to be useful for amplifying the instant SEQ ID NO: 1.1 The teachings of Pan and Qin on pages 1882 and 556, respectively, also indicate that the use of PCR to measure expression levels was routine and conventional as of the effective filing date of the claimed invention. 
Thus, claim 4 is drawn to a judicial exception without significantly more, and the claim is rejected under 35 U.S.C. 101.
Claims 5 and 6
Claims 5 and 6 each depend from claim 4 and further limit the biological sample to be analyzed to thyroid carcinoma tissue of the patient or a peripheral blood sample of the patient, respectively. These additional elements do not integrate judicial exceptions into a practical application because they merely further limit the claims to a particular technological environment or field of use. They also constitute insignificant extra-solution activity. Further, these elements were routine and conventional at the time of the invention as evidenced by Goossens at Table 1, for example. 
Thus, claims 5 and 6 are also rejected under 35 U.S.C. 101 as being directed to a judicial exception without significantly more.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method recited in claim 1 when SEQ ID NO: 3 is the reverse primer, does not reasonably provide enablement for the method recited in claim 1 when SEQ ID NO: 2 is the reverse primer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the full scope of the claimed methods.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.

Each of the factors set forth above is discussed below.
Nature of the Invention
The claims are classified in the unpredictable arts of biochemistry and molecular biology. More specifically, the claims are drawn to a method for detecting a long non-coding GAS8-AS1 gene or mRNA in a sample obtained from a subject. The method comprises amplification of positions 240-427 of the gene using SEQ ID NO: 2 or SEQ ID NO: 3 as a reverse primer.
Breadth of the Claims
The claims are not particularly broad in scope since the require amplification of a particular region of a target nucleic acid using a particular amplification primer.
Relative Skill of the Ordinary Artisan
The ordinary artisan typically has a graduate degree and several years of experience.
State of the Prior Art
Amplification of target nucleic acids was routine in the art at the time of the invention, but the prior art does not teach or suggest using SEQ ID NO: 2 as a reverse primer to amplify the required region of the target nucleic acid recited in the claims.
Guidance in the Specification and Working Examples 
The specification describes using SEQ ID NOs: 2 and 3 as primers for amplification of the GAS8-AS1 gene in a working example (page 15). The specification also discloses the nucleotide sequence of the GAS8-AS1 gene (page 14). As can be seen on page 15, SEQ ID NO: 2 is a forward primer, whereas SEQ ID NO: 3 is a reverse primer. The specification does not teach using SEQ ID NO: 2 as a reverse primer to amplify the region of the GAS8-AS1 gene recited in claim 1.
Quantity of Experimentation & Unpredictability
The ordinary artisan would have to conduct a very large quantity of experimentation to enable a method in which SEQ ID NO: 2 is used as a reverse primer to amplify the required region of the GAS8-AS1 gene. The experimentation would be unpredictable and highly unlikely to be successful since SEQ ID NO: 2 is not oriented in the manner needed to generate the required amplification product. That is, SEQ ID NO: 2 is oriented as a forward primer, and if the oligonucleotide was used as a reverse primer, it necessarily would not generate the required amplification product. Therefore, to enable such a method, the ordinary artisan would have to conduct a very large quantity of highly unpredictable experimentation. 
Conclusion
To summarize, the claims encompass using a forward primer (SEQ ID NO: 2) as a reverse primer to obtain an amplification product that apparently cannot be produced when SEQ ID NO: 2 is used as a reverse primer. As a result, undue experimentation would be required to enable the method when SEQ ID NO: 2 is used as a reverse primer. Thus, claims 1-3 are rejected under 35 U.S.C. 112(a) for failing to comply with the enablement requirement.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the structural requirements of both options for the reverse primer are unclear. The claim recites “the reverse primer including a sequence of….as represented by SEQ ID NO: 2 or…..as represented by SEQ ID NO: 3.” The use of “a sequence” creates uncertainty as to whether all or just a portion of the sequence shown in SEQ ID NO: 2 or SEQ ID NO: 3 is required. As a result, the structural requirements of the reverse primer are unclear, and the claim is indefinite for this reason. If the former was intended, amending claim 1 to recite “the reverse primer comprising SEQ ID NO: 2 or SEQ ID NO: 3 and labeled with a FAM fluorescent label” is suggested.  
Claim 1 is also indefinite because it is not clear as to which nucleic acid “positions 240-427,” which is recited in the last two lines of the claim, refers. That is, it is not clear if these are positions in SEQ ID NO: 1 or some other sequence. Claim 1 and its dependents (claims 2 and 3) have not been rejected with prior art because the structural requirements of the amplification product cannot be determined.
Claim 4 is indefinite for essentially the same reasons set forth above with respect to claim 1. In particular, the use of “a sequence” in line 3 to describe the nucleic acids to be hybridized to the sample nucleic acids creates uncertainty as to whether the hybridization probes must contain all or just a portion of SEQ ID NO: 2 or SEQ ID NO: 3. If the former was intended, amending the claim to recite “hybridizing a nucleic acid molecule comprising SEQ ID NO: 2 or SEQ ID NO: 3 with a long non-coding GAS8-AS1 gene represented by SEQ ID NO: 1 in the sample under stringent conditions” is suggested.
Claim 4 is also indefinite because the requirements of the expression level measurement step are not clear. In the last step of the method, the claim recites, “diagnosing a patient….when expression levels of the gene represented by SEQ ID NO: 1 in the sample are at least 40% lower…” It is not clear whether “the expression level,” which would require, at minimum, one measurement was intended for “expression levels,” or if the claim was intended to require multiple expression level measurements of the patient sample that are then used for the diagnosis step. Since the requirements of the claim are not clear, it is indefinite. 
Claims 2, 3, 5, and 6 are also indefinite since they depend from claim 1 or claim 4 and fail to remedy the indefiniteness issues in those claims.  
Claim 6 is further indefinite because Applicant’s intention for the claim is not clear. This claim depends from claim 4 and recites “wherein the sample is peripheral blood of the patient.” Claim 4, though, requires “obtaining a sample of papillary thyroid cells from a patient.” It is not clear whether Applicant is requiring in claim 6 that papillary thyroid cells are obtained from a patient’s peripheral blood sample or if Applicant is substituting a peripheral blood sample for a papillary thyroid cell sample. Since the requirements are not clear, the claim is indefinite. 

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 depends from claim 4 and recites “wherein the sample is peripheral blood of the patient.” Claim 4, though, requires “obtaining a sample of papillary thyroid cells from a patient.” As discussed above in the indefiniteness rejection, it is not clear whether Applicant is requiring in claim 6 that papillary thyroid cells are obtained from a patient’s peripheral blood sample or if Applicant is substituting a peripheral blood sample for a papillary thyroid cell sample. If the latter was intended, claim 6 is not further limiting because it no longer requires all of the elements required by claim 4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
14.	No claims are currently allowable. 
Whitmore et al. (Genomics 1998; 52: 325-331) is cited as a reference of interest for its disclosure of a nucleic acid sequence (GenBank Accession Number AF050081 – see page 325) that contains the instant SEQ ID NOs: 2 and 3 at positions 240-260 and 407-426, respectively. The reference also discloses primers and probes designed from the disclosed GenBank sequences (pages 326-327).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As discussed above, in the “Priority” section, claims 4-6 have an effective filing date of September 25, 2020. Also, the requirements of the nucleic acid recited in claim 4 are unclear, but they may encompass fragments of the recited SEQ ID NOs.